Registration No. 2-82590 File No. 811-3694 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. o Post-Effective Amendment No. 54 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 52 T OPPENHEIMER GOLD & SPECIAL MINERALS FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (303) 768-3200 Arthur S. Gabinet, Esq. OppenheimerFunds, Inc.
